Court of Appeals for the
                            First District of Texas at Houston

                                   Order of Reinstatement


Appellate case name:       Garrett Dewayne Washington v. The State ofTexas
Appellate case number: 01-13-01038-CR
Trial court case number: 1186821

Trial court:               262nd District Court of Harris County
        The court reporter filed arecord ol'an abatement hearing held April 17, 2015. The trial
court was unable to locate appellant as of that date and made a finding that appellant has
abandoned his pro se appeal.
       Pursuant to the Texas Rules of Appellate Procedure, wc may consider an appeal in
criminal cases without briefs as justice may require. Tex. R. App. P. 38.8(b)(4). We reinstate
this appeal and will consider the appeal without briefs, based on the records previously filed by
the reporter and clerk. Id. This case is now at issue and may be set for submission at any time.
        It is so ORDERED.


Judge's signature:     /s/_Rgbeca. Huddle
                     X Acting individually   • Acting for the Court


 Date: Mav21.2015
Sherry Radack                                                                              Christopher A. Prine
 Chief Justice                                                                             Clerk of the Court

Terry Jennings                                                                             Janet Williams
Evelyn Keyes                                                                               Chief Staff Attorney
Laura Carter Higley
Jane Bland
Michael Massengale
                                         Court of Appeals                                  Phone: 713-274-2700
                                                                                           Fax:   713-755-8131
Harvey Brown
Rebeca Huddle
                                     First District of Texas                               www.txcourts.gov/lstcoa.aspx
Russell Lloyd                                301 Fannin Street
Justices
                                      Houston, Texas 77002-2066

                                                 May 21,2015

Garrett Dewayne Washington                                      Alan Curry
SPN# 02385102 (4-F-4)                                           Chief Prosecutor, Appellate Division
Harris County Jail                                              Harris County District Attorney's Office
701 N.San Jacinto                                               1201 Franklin Ste 600
Houston, TX 77002                                               Houston, TX 77002-1923
                                                                * DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number: 01-13-01038-CR                Trial Court Case Number: 1186821

Style: Garrett Dewayne Washington
         v.

         The State of Texas



         On this date, an order was issued in the above-referenced cause. You may obtain a copy of the Court's
order at http://www.search.txcourts.gov/CaseSearch.aspx?coa=coaO 1&s=c.


        If you have been required to provide a valid e-mail address to the Court and accept electronic service as
outlined in Rule 9.1(a). and 9.4(g), a copy of this Notice of Distribution will be sent to you electronically via
email.


         For    more   information   about   a   particular   case,   please visit   the     Court's     website at
http://www.txcourts.gov/1 stCOA.



                                                         Sincerely,




                                                         Christopher A. Prine, Clerk of the Court
                                                         By Cheryl Roberts, Deputy Clerk